



EXHIBIT 10.1

AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT




This Amendment is made effective as of February 4, 2015, by and between
Cardiovascular Systems, Inc. (the “Corporation”) and Kevin J. Kenny
(“Employee”).


WHEREAS, the Corporation and Employee entered into an Employment Agreement dated
April 15, 2011, and amended the Agreement by entering into Amendment No. 1 to
Employment Agreement on December 31, 2012 (as amended, the “Agreement”); and


WHEREAS, in connection with a promotion of Employee to a new position, the
parties wish to amend the Agreement to update Employee’s title and compensation
arrangements.


NOW, THEREFORE, the parties agree as follows:


1.    Section 1 of the Agreement is hereby amended in its entirety to read as
follows:


Nature and Capacity of Employment. The Corporation hereby agrees to employ
Employee as Chief Operating Officer, pursuant to the terms of this Agreement.
Employee agrees to perform, on a full time basis, the functions of this
position, pursuant to the terms of this Agreement. The employee will report to
the Corporation’s Chief Executive Officer.


2.     Section 3 of the Agreement is hereby amended in its entirety to read as
follows:


Base Salary. The full-time annual base salary for this position initially will
be $430,000.00 per year, payable bi-weekly in accordance with the Corporation’s
regular payroll practices, less required and authorized deductions and
withholdings. The Corporation will conduct performance and salary reviews on an
annual basis and may adjust Employee’s annual base salary as determined
appropriate by the Corporation’s Board of Directors or a committee thereof.


3.     Section 4 of the Agreement is hereby amended in its entirety to read as
follows:


Bonus. Employee will be eligible to receive an annual cash bonus pursuant to the
terms and conditions of the Corporation’s executive officer cash bonus plan
established each year and subject to the achievement of the performance goals of
the plan.


4.     Section 5 of the Agreement is hereby amended in its entirety to read as
follows:


Long Term Incentive Equity Awards. Employee will be eligible to receive equity
based awards pursuant to the terms and conditions of the Corporation’s annual
long term incentive equity compensation plan established each year, subject to
the achievement of performance conditions, if any.




--------------------------------------------------------------------------------





EXHIBIT 10.1



5.    Section 6 of the Agreement is hereby deleted in its entirety and replaced
with the word “Reserved” to preserve the integrity of the paragraph numbering in
the Agreement.


6.    Section 7 of the Agreement is hereby deleted in its entirety and replaced
with the word “Reserved” to preserve the integrity of the paragraph numbering in
the Agreement.


7.     Section 11.3 of the Agreement is hereby amended in its entirety to read
as follows:


Severance. If at any time Employee is terminated by the Corporation without
Cause (as defined below), or Employee terminates his employment for Good Reason
(as defined below), and Employee executes, returns and does not rescind, and all
rescission periods have expired, by the 60th day after termination of Employee’s
employment, a release of claims agreement in a form supplied by the Corporation,
then the Corporation will: (i) pay Employee the Severance Amount (as defined
below) at the times and in the manner described below; (ii) pay Employee, at the
same time and in the same manner as provided under the Corporation’s cash bonus
plan, a pro rata portion of any performance bonus for which the performance
period has not expired prior to his termination of employment, with such pro
rata portion based on that portion of the performance period during which the
Employee was employed; and (iii) continue to pay the Corporation’s ordinary
share of premiums for eighteen (18) calendar months for Employee’s COBRA
continuation coverage in the Corporation’s group medical, dental, and life
insurance plans (as applicable), provided Employee timely elects such
continuation coverage and timely pays Employee’s share of such premiums, if any.
Notwithstanding the foregoing, if the Corporation determines, in its sole
discretion, that the payment of the Corporation’s share of the COBRA premiums
would result in a violation of the nondiscrimination rules of Code Section
105(h)(2) or any statute or regulation of similar effect (including, but not
limited to, the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act), then, in lieu of paying
such COBRA premiums, the Corporation may, in its sole discretion, elect to pay
Employee, on the first day of each month, a fully taxable cash payment equal to
the Corporation’s share of the COBRA premiums for that month, subject to
applicable tax withholdings. Employee may, but is not obligated to, use such
payment toward the cost of COBRA premiums. Each of the payments described in
clauses (i), (ii) and (iii) above is subject to the application of Code Section
409A as set forth in Section 11.4 below and subject to the condition that
Employee, at the time of any such payment, is in compliance with the terms of
the release of claims agreement referred to in the preceding sentence and with
Sections 12, 13, 14, 15 and 16 of this Agreement.


a.
Termination by the Corporation with Cause. For purposes of this Section 11.3,
“Cause” means:



(1)
Employee’s neglect of any of his material duties or his failure to carry out
reasonable directives from the Chief Executive Officer or the Board of Directors
or its designees;







--------------------------------------------------------------------------------





EXHIBIT 10.1

(2)
Any willful or deliberate misconduct that is injurious to the Corporation;



(3)
Any statement, representation or warranty made to the Chief Executive Officer,
the Board or its designees by Employee that Employee knows is false or
materially misleading; or



(4)
Employee’s commission of a felony, whether or not against the Corporation and
whether or not committed during Employee’s employment.



b.
Termination by Employee for Good Reason. For purposes of this Section 11.3,
“Good Reason” means:



(1)
The assignment to Employee, without Employee’s written consent, of employment
responsibilities that are not of comparable responsibility and status to the
employment responsibilities described in this Agreement;



(2)
The Corporation’s reduction of Employee’s base salary without Employee’s written
consent, unless pursuant to a cost reduction effort approved by the Board of
Directors that also results in the reduction of salaries of other executive
officers; or



(3)
The Corporation’s failure to provide Employee, without Employee’s written
consent, those employee benefits specifically required by this Agreement.



c.
Severance Amount. Except as set forth in the following sentence with respect to
a Change of Control, the “Severance Amount” will be the product of (i) 1.5,
multiplied by (ii) Employee’s annual base salary at the time of termination of
Employee’s employment. If Employee is terminated following a Change of Control
(as that phrase is defined in the Corporation’s Executive Officer Severance
Plan) and before the second anniversary of the Change of Control, then the
Severance Amount will be the product of (i) 1.5, multiplied by (ii) the sum of
(A) Employee’s annual base salary at the time of termination of Employee’s
employment and (B) the target bonus amount that Employee was eligible to earn in
the year of termination under the Corporation’s cash bonus plan at 100%
achievement against Corporation budgets. In either case, the Severance Amount
will be paid in approximately equal installments, as determined by the
Corporation in its sole and absolute discretion, at regular payroll intervals
over a period of eighteen (18) months, beginning on the next regularly scheduled
payday coinciding with or immediately following the 60th day after the
termination of the Employee’s employment and continuing until the end of such
eighteen (18) month period.





--------------------------------------------------------------------------------





EXHIBIT 10.1



8.    Except as set forth herein, all provisions of the Agreement will remain in
full force and effect without modification.


9.    Capitalized terms used in this Amendment, but not otherwise defined, have
the meanings assigned to them under the Agreement.


[Signature page follows]




--------------------------------------------------------------------------------





EXHIBIT 10.1



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first above written.


CARDIOVASCULAR SYSTEMS, INC.




By:    /s/ David L. Martin                
Name: David L. Martin
                    Title: Chief Executive Officer




/s/ Kevin J. Kenny
                                
Kevin J. Kenny














